The plaintiff in error was arrested and taken into custody upon a charge of murder in August, 1925. At a preliminary hearing held in September, 1925, he was committed to jail to await the action of the grand jury He obtained a writ of habeas corpus and applied for his discharge on bail. The motion was denied and he was remanded to the custody of the sheriff to be held under the commitment which was issued by the county judge. To that judgment he took a writ of error.
The bill of exceptions contains over the signature of the circuit judge all the evidence which was considered by the court upon the habeas corpus proceedings.
The Constitution provides that "All persons shall be bailable by sufficient sureties, except for capital offenses, where the proof is evident and the presumption great." Sec. 9 Declaration of Rights.
In an application for bail where a person in charged with the commission of a capital offense the question is not whether the evidence adduced at the hearing on habeas corpus is sufficient to establish guilt beyond a reasonable doubt but whether all the evidence, including that of the State which the applicant must produce, is sufficient to establish that degree of proof showing evident guilt or great presumption of guilt which is a higher degree of proof than that which would sustain the verdict of a jury. A verdict of guilty, where no error of law has intervened, will not be set aside unless manifestly wrong or, as is sometime said, if there be any substantial evidence to support it. To say that bail will not be granted except in a case where there is no substantial evidence tending to establish *Page 12 
guilt or that the proof is so slight that a conviction would be manifestly wrong, would be to practically destroy the meaning of the constitutional guaranty that bail shall be granted in all cases where the proof is evident or the presumption great. See Russell v. State, 71 Fla. 236, 71 South. Rep. 27.
The evidence in this case, as shown by the record presented here, in our opinion, reaches that degree of proof which is described by the phrase "proof evident and presumption great." It is not only sufficient to sustain on writ of error a verdict of guilty in case there had been a trial and conviction of the accused and no error had occurred in such trial prejudicial to him, but it meets that degree of proof described as evident and raising a great presumption of guilt.
The facts in the case, which the record discloses, appear to have been in substance as follows: The deceased, a woman named Mae Hunt, and several others had constituted a party, of which the accused was a member. Shortly afterwards, possibly the day following, the accused caused the woman to be arrested upon a charge of the theft of a diamond ring belonging to him valued at about fifteen hundred dollars. She was taken into custody and placed in the county jail on the night of August 17, 1925. The following day she sent for an attorney to defend her and retained his services. That night she telephoned for the defendant to come and see her. He went to the jail in company with his brother and another. The two who accompanied the defendant remained outside while the defendant went in and interviewed the woman. It is easily inferable from the evidence in the case that the relations existing between the accused and the woman were immoral. He believed she had stolen his ring. There were other considerations which might easily account for a desire on his part *Page 13 
to terminate those relations. After an interview which lasted only a few minutes he left her cell. She followed as far as she was permitted to go, reproving him for something he had done.
After he left she became violently nauseated and sick. She was taken to a hospital where a few hours before her death she made a dying declaration to the effect that the accused had partly by persuasion and partly by force compelled her to drink from a glass in which he had placed a poison representing it to be a harmless medicine but which proved to be bichloride of mercury.
When the accused was arrested upon the charge of murder he made statements inculpating himself and expressed sorrow for what he had done.
In this state of case we are of the opinion that the judgment of the court remanding the accused was correct; that there was no error in the proceedings and that the judgment should be affirmed.
It is so ordered.
BROWN, C. J., AND WHITFIELD AND TERRELL, J.J., concur.
BUFORD, J., disqualified.